Case 2:17-cv-05075-AB-JPR Document 265-2 Filed 07/17/19 Page 1 of 2 Page ID
                                #:12750


 1 ANDREW P. BRIDGES (CSB No. 122761)
   abridges@fenwick.com
 2 FENWICK & WEST LLP
   801 California Street
 3 Mountain View, CA 94041
   Telephone: 650.988.8500
 4 Facsimile: 650.928.5200
 5 JEDEDIAH WAKEFIELD (CSB No. 178058)
   jwakefield@fenwick.com
 6 TODD R. GREGORIAN (CSB No. 236096)
   tgregorian@fenwick.com
 7 ARMEN NERCESSIAN (CSB No. 284906)
   anercessian@fenwick.com
 8 SAPNA MEHTA (CSB No. 288238)
   smehta@fenwick.com
 9 ERIC B. YOUNG (CSB No. 318754)
   eyoung@fenwick.com
10 FENWICK & WEST LLP
   555 California Street, 12th Floor
11 San Francisco, CA 94104
   Telephone: 415.875.2300
12 Facsimile: 415.281.1350
13 RONALD P. SLATES, SBN: 43712
   rslates2@rslateslaw.com
14 RONALD P. SLATES, P.C.
   500 South Grand Avenue, Suite 2010
15 Los Angeles, CA 90071
   Telephone: 213.624.1515
16 Facsimile: 213.624.7536
17 Attorneys for Plaintiffs/Judgment Creditors,
   GIGANEWS, INC. and LIVEWIRE
18 SERVICES, INC.
19                        UNITED STATES DISTRICT COURT
20                       CENTRAL DISTRICT OF CALIFORNIA
21                                LOS ANGELES DIVISION
22 GIGANEWS, INC., a Texas Corporation; Case No.: 2:17-cv-05075-AB (JPR)
   LIVEWIRE SERVICES, INC., a Nevada
23 Corporation,                         [PROPOSED] FINAL JUDGMENT
24                  Plaintiffs,                   Courtroom:   7B
                                                  Judge:       Hon. André Birotte, Jr.
25        v.
26 PERFECT 10, INC., a California
   Corporation; NORMAN ZADA, in
27 individual; and DOES 1-50, inclusive,
28                  Defendants.

     [PROPOSED] FINAL JUDGMENT                            CASE NO. 2:17-CV-05075-AB (JPR)
Case 2:17-cv-05075-AB-JPR Document 265-2 Filed 07/17/19 Page 2 of 2 Page ID
                                #:12751


 1         On April 3, 2019, the jury entered a special verdict after trial. The Court now
 2 issues its final judgment as follows:
 3         1.     Plaintiffs Giganews, Inc. and Livewire Services, Inc. are entitled to
 4 judgment against both defendants Perfect 10, Inc., and Norman Zada, jointly and
 5 severally, on the plaintiffs’ first cause of action for actual fraudulent transfer in the
 6 amount of $454,000.00 in compensatory damages and $746,000.00 in punitive
 7 damages.
 8         2.     Plaintiffs are further entitled to prejudgment interest from both
 9 defendants, jointly and severally, at seven percent per annum pursuant to Cal. Civil
10 Code § 3287(a) and Cal. Const. art. XV § 1 on the compensatory damages
11 ($454,000) from May 13, 2015, to the date the jury entered its verdict, April 3,
12 2019, for an additional amount of $123,712.26 ($87.06 per day for 1,421 days).
13         3.     Plaintiffs are also entitled to prejudgment interest from both
14 defendants, jointly and severally, on the entire award ($1,200,000.00, including
15 compensatory and punitive damages) from the date of the verdict, April 3, 2019, to
16 the date the Court enters this final judgment. This amounts to $230.13 per day for
17 _____ days, totaling an additional $_________________.
18         4.     Defendants are entitled to judgment on the plaintiffs’ second and third
19 causes of action for constructive fraudulent transfer and for transfer of property
20 without transfer of possession.
21         5.     The Court will address costs in accordance with Fed. R. Civ. P.
22 54(d)(1) and Civ. L.R. 54-1.
23         6.     Plaintiffs are also entitled to postjudgment interest from the date of this
24 Judgment, at the prevailing federal rate.
25         IT IS SO ORDERED:
26 Dated: April ___, 2019
                                           Hon. André Birotte, Jr.
27                                         United States District Judge
28                                         Central District of California

     [PROPOSED] FINAL JUDGMENT                   2            CASE NO. 2:17-CV-05075-AB (JPR)
